J-S27005-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANJOHNITO WILLET                           :
                                               :
                       Appellant               :   No. 1263 WDA 2020

             Appeal from the PCRA Order Entered October 20, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0001222-2014


BEFORE:       OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                            FILED: December 7, 2021

        Appellant, Anjohnito Willet, appeals pro se from an order entered on

October 20, 2020 that denied his first petition for collateral relief filed pursuant

to the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We

affirm.

        Previously, this Court set forth the history underlying the instant appeal

as follows:

        On November 13, 2013, as four students were leaving Brashear
        High School in Pittsburgh, Pennsylvania, shots rang out from a hill
        in the woods across the street from the school. Two of the
        students sustained head wounds from the shooting. The injured
        students were able to retreat back into the school as police
        responded to the scene. An eyewitness reported seeing a male
        wearing a red hooded sweatshirt on the hill across from Brashear
        High School, watching students running away. Upon further
        investigation, police learned that the targeted students had been

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S27005-21


     involved in a physical altercation with [Appellant] a month prior
     to the incident[,] and [Appellant] told a security guard that he was
     going to come back and shoot one of them.

     Investigating officials were dispatched to a duplex building, in the
     Beechview section of Pittsburgh, to execute a search warrant
     where [Appellant] was thought to reside.           Police arrested
     [Appellant] and interviewed him along with two other men,
     Antoine Lewis [(“Lewis”)] and Tyron Harris [(“Harris”)], who were
     with [Appellant] before and after the shootings and were at the
     duplex when police arrived. [Appellant] and Harris lived next door
     to each other in the duplex. Lewis had been living with Harris.
     Harris told police that he and [Appellant] walked through the
     woods towards Brashear High School around dismissal time on the
     day of the incident and that he witnessed [Appellant] fire shots
     towards students. Lewis told police that, after the shooting,
     [Appellant] and Harris asked him to dispose of a gun and bullet
     magazine wrapped in a towel. Lewis told police that he put the
     gun and magazine into a book bag and took it to his great
     grandmother's house.        At trial, however, Harris and Lewis
     recanted their statements to police.

     The following evidence was also adduced at trial. Police conducted
     tests on [Appellant], Lewis, and Harris for gunshot residue shortly
     after the shooting. All three men tested positive, but only
     [Appellant] had traces of residue on both of his hands. Upon
     executing the search warrant at the duplex, police recovered
     evidence that [Appellant] resided in a bedroom on one side of the
     duplex. From that bedroom, they recovered eight .357 caliber
     bullets in a bag next to the bed. On the other side of the duplex,
     Harris'[s] residence, police recovered two red hooded sweatshirts,
     two smartphones, brass knuckles, ten packets of heroin, and an
     unfired .22 caliber bullet. Upon analyzing one of the recovered
     cellular telephones, police discovered photos of one of the
     shooting victims taken hours before a physical altercation that
     occurred in October 2013 and 23 photos of [Appellant], including
     a “selfie.” There was only one contact listed on that phone and it
     was for Harris. At trial, the Commonwealth entered the telephone
     into evidence and police testified that they believed it belonged to
     [Appellant]. Police also recovered a book bag from the residence
     where Harris'[s] great-grandmother lived. The bag contained a
     .357 magnum Ruger revolver and a magazine containing .22
     caliber bullets. Finally, police recovered three .22 caliber bullets
     from the shooting victims. At trial, the Commonwealth presented

                                    -2-
J-S27005-21


       a firearm expert who opined that all of the bullets recovered from
       the victims were fired from the same gun, but that it was not
       possible to fire a .22 caliber bullet from a .357 magnum firearm.

       On February 2, 2016, a jury convicted [Appellant] of one count of
       [c]riminal [a]ttempt-[h]omicide, three counts of [a]ggravated
       [a]ssault, one count of possession of a firearm by a minor, and
       four counts of recklessly endangering another person (“REAP”).
       [See 18 Pa.C.S.A. §§ 901(a), 2702(a)(1), 6110.1(a), 2705.]
       [Appellant] was found not guilty on two other counts of criminal
       attempt-homicide. On May 4, 2016, [the trial court] sentenced
       [Appellant] to an aggregate term of incarceration of twelve to
       thirty years with two years of probation consecutive to
       confinement.

       [This Court affirmed Appellant’s judgment of sentence on January
       30, 2018. Appellant thereafter filed a pro se PCRA petition on
       January 29, 2019. Counsel was appointed but subsequently filed
       a petition to withdraw. The PCRA court issued notice of its intent
       to dismiss Appellant’s petition pursuant to Pa.R.Crim.P. 907.
       Before the PCRA court dismissed Appellant’s petition, however,
       Appellant filed a pro se response to the notice raising additional
       issues. On July 31, 2019, the PCRA court formally dismissed
       Appellant’s petition and granted counsel's request to withdraw
       from representation. Appellant filed a notice of appeal on August
       16, 2019 and a concise statement of errors complained of on
       appeal on September 9, 2019. In its October 17, 2019 opinion,
       the PCRA court asked that this case be remanded to address
       issues raised pro se after PCRA counsel requested leave to
       withdraw. On June 9, 2020, this Court issued a remand order
       directing counsel to address the issues Appellant raised pro se.
       Counsel thereafter filed a second “no merit” letter on September
       21, 2020 and the PCRA court dismissed Appellant’s petition on
       October 20, 2020. Appellant filed a notice of appeal on November
       20, 2020 and a concise statement on December 10, 2020.1]




____________________________________________


1 We shall treat Appellant’s notice of appeal as timely filed pursuant to the
prisoner mailbox rule. See Commonwealth v. Jones, 700 A.2d 423, 426
(Pa. 1997).

                                           -3-
J-S27005-21


Commonwealth v. Willet, 183 A.2d 1095 (Pa. Super. 2018) (unpublished

memorandum at 1-4).

      Appellant presents the following claims for our review:


      1. Was pre-trial counsel ineffective in failing to file a motion
         seeking habeas corpus relief before trial alleging that the
         Commonwealth failed to establish a prima facie at Appellant’s
         preliminary hearing?

      2. Was trial counsel ineffective for failing to introduce exculpatory
         evidence prior to trial and in failing to file a motion to suppress
         Tyron Harris’s initial statement to investigating authorities?

      3. Was PCRA counsel ineffective for failing to amend Appellant’s
         initial PCRA petition to include the issues set forth above?

      4. Did the PCRA court err in granting PCRA counsel’s motion to
         withdraw and in deeming Appellant’s PCRA petition meritless
         since pre-trial counsel was ineffective for failing to file a motion
         for habeas corpus prior to trial?

Appellant’s Brief at 2-3 (cleaned up).

      Appellant challenges an order that dismissed his petition filed pursuant

to the PCRA. We evaluate such orders pursuant to a well-settled standard of

review.
      We must determine whether the findings of the PCRA court are
      supported by the record and whether the court's legal conclusions
      are free from error. The findings of the PCRA court and the
      evidence of record are viewed in a light most favorable to the
      prevailing party. The PCRA court's credibility determinations,
      when supported by the record, are binding; however, this court
      applies a de novo standard of review to the PCRA court's legal
      conclusions. We must keep in mind that the petitioner has the
      burden of persuading this Court that the PCRA court erred and
      that such error requires relief. Finally, this Court may affirm a
      valid judgment or order for any reason appearing of record.




                                       -4-
J-S27005-21


Commonwealth v. Montalvo, 205 A.3d 274, 286 (Pa. 2019) (citations

omitted).

      Moreover, Appellant’s claims turn largely on his assertion that trial

counsel was ineffective. Counsel is presumed to be effective and “the burden

of demonstrating ineffectiveness rests on [the] appellant.” Commonwealth

v. Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010).

      To satisfy this burden, an appellant must plead and prove by a
      preponderance of the evidence that[ ] (1) his underlying claim is
      of arguable merit; (2) the particular course of conduct pursued by
      counsel did not have some reasonable basis designed to effectuate
      his interests; and, (3) but for counsel's ineffectiveness, there is a
      reasonable probability that the outcome of the challenged
      proceeding would have been different. Failure to satisfy any prong
      of the test will result in rejection of the appellant's ineffective
      assistance of counsel claim.

Commonwealth v. Holt, 175 A.3d 1014, 1018 (Pa. Super. 2017) (internal

citations and quotation marks omitted).

      Appellant argues in his first issue that the Commonwealth relied

exclusively on hearsay evidence and that it therefore failed to establish a

prima facie case at his preliminary hearing. Because of this, Appellant claims

that trial counsel was ineffective in failing to file a habeas corpus motion

seeking his release from custody. This claim merits no relief.

      Our review of the record reveals that, by the time Appellant’s

preliminary hearing commenced, several eyewitnesses in this matter,

including the victims, declined to cooperate with the Commonwealth or elected

to recant their original statements to police. As a result, the investigating


                                      -5-
J-S27005-21


detectives who testified on behalf of the Commonwealth offered several

out-of-court statements relayed to them by Harris and Lewis.            Counsel for

Appellant at the preliminary hearing (who did not serve as Appellant’s trial

counsel) objected throughout the proceedings to references to out-of-court

statements. See N.T. Preliminary Hearing, 1/22/14, at 29, 30, 31, 33, and

48. Nevertheless, the investigating detectives confirmed that they recovered

a firearm and ammunition from the precise location where Lewis told them

these items would be located. This testimony corroborated Lewis’s original,

out-of-court statement to the police that he disposed of a gun and magazine

in accordance with a post-shooting request by Appellant and Harris.             The

substance     of    Lewis’s    declaration,    together   with   the   corroborating

circumstances confirmed by investigating authorities, established Lewis’s

utterance as a statement against his penal interest, which fell within an

exception to the rule against hearsay.2 See Pa.R.E. 804(b)(3). Thus, the

issuing authority’s finding that the Commonwealth established a prima facie

case against Appellant was not exclusively based upon inadmissible hearsay

statements.

       The use of hearsay testimony at a preliminary hearing is addressed in

Pa.R.Crim.P. 542(E). It provides that


____________________________________________


2 Even if we viewed Lewis’s statement as an example of hearsay within
hearsay because it referred to out-of-court declarations made by Appellant
and Harris, those statements too would be subject to the hearsay exception
applicable to statements against penal interest.

                                           -6-
J-S27005-21


      [h]earsay[,] as provided by law[,] shall be considered by the
      issuing authority in determining whether a prima facie case has
      been established. Hearsay evidence shall be sufficient to establish
      any element of an offense, including, but not limited to, those
      requiring proof of the ownership of, non-permitted use of, damage
      to, or value of property.

Pa.R.Crim.P. 542(E).

      Our Supreme Court addressed the operation of Rule 542(E) within the

context of a claim asserting that the Commonwealth’s exclusive reliance upon

hearsay evidence to establish a prima facie case at a preliminary hearing

constituted a violation of due process. In Commonwealth v. McClelland,

233 A.3d 717 (Pa. 2020), the Court concluded that Rule 542(E) cannot be

construed to mean that hearsay alone is sufficient to establish a prima facie

case at a preliminary hearing.      Id. at 734.    The Court observed that a

preliminary hearing is a critical stage of the criminal process to which due

process rights attach. Id. at 736. Due process, as a flexible concept, “allows

some use of hearsay,” id. at 735, but “does not permit hearsay evidence alone

to establish all elements of all crimes for purposes of establishing a prima facie

case at a defendant's preliminary hearing.”       Id. at 734.     Appellant cites

McClelland in support of his claim.

      In this case, while the issuing authority may have relied in part on

hearsay in determining that the Commonwealth established a prima facie

case, it is equally clear that hearsay evidence was not used to establish all of

the elements for each offense with which Appellant was charged.              “[A]

preliminary hearing seeks to prevent a person from being imprisoned or

                                      -7-
J-S27005-21


required to enter bail for a crime which was never committed, or for a crime

with which there is no evidence of his connection.”       Id. at 736.    No one

contends in this case that a crime was not committed, and the Commonwealth

came forward at the preliminary hearing with admissible, non-hearsay

evidence (or hearsay subject to an exception) which connected Appellant to

the instant offenses. Accordingly, no due process violation is established by

the record and trial counsel was not ineffective in failing to file a motion

seeking habeas corpus relief based upon alleged deficiencies in the preliminary

hearing record.3, 4

       In his second claim, Appellant asserts that trial counsel was ineffective

for failing to move to suppress statements made by Harris and for failing to

introduce Harris’s recantation letter at trial. The PCRA court has adequately

addressed this claim in its opinion, and we adopt its reasoning as our own.

For the reasons expressed by the PCRA court, we deny relief on this claim.

See PCRA Court Opinion, 1/27/21, at 4-5.




____________________________________________


3 Since Appellant’s fourth issue rests on the same substantive basis as his first
issue, we conclude that Appellant’s fourth claim also merits no relief. We need
not further discuss Appellant’s fourth claim.

4 McClelland, which arguably clarified the scope of permissible uses of
hearsay under Rule 542(E) at preliminary hearings, was decided in 2020 and,
thus, offers little to no support for a claim of ineffectiveness predicated upon
the actions of counsel between 2014 and 2016. See Commonwealth v.
Dennis, 950 A.2d 945, 978 (Pa. 2008) (trial counsel not ordinarily held
ineffective for failing to anticipate changes in the law).

                                           -8-
J-S27005-21


      Finally, Appellant asserts in his third issue that PCRA counsel was

ineffective for failing to amend his initial PCRA petition to include the first and

second issues set forth above. As we have concluded that both of Appellant’s

claims are without merit, this contention fails.

      Because we rely in part on the PCRA court’s January 27, 2021 opinion,

any future filings related to this appeal shall include a copy of said opinion.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/2021




                                       -9-
                                                                 Circulated 11/22/2021 11:25 AM



                  Allegheny County - Department of Court Records
                       Criminal Division - Filings Information


County caseID:CP-02-CR-0001222-2014 (OPINION)
Case Description: COMMONWEALTH OF PENNSYLVANIA v. LNAME WILLET
Official Docket Entry, Sort By Document Number Ascending

Document    Title/Entry                                                    Filing Date
Number

1           OPINION                                                        01/27/2021




                                    (Index Page-1)
                                        1-OPINION




           IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                              PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA          CRIMINAL DIVISION

      v.                              CP-02-CR-01222-2014

ANJOHNITO WIT J.FT

Appeal of:
                                      OPINION


ANJOHNITO WIT .T.FT,
                                      Honorable Jill E. Rangos
      Appellant                       326 Allegheny County Courthouse
                                      436 Grant Street
                                      Pittsburgh, PA 15219

                                       Copies to:

                                       Ahjohnito Willet
                                       MN 2045
                                       SCI Pine Grove
                                       191 Fyock Road
                                       Indiana, PA 15701

                                       Michael Streily
                                       Office of the District Attorney
                                       401 County Courthouse
                                       436 Grant Street
                                       Pittsburgh, PA 15219
             IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA                            CRIMINAL DIVISION

        v.                                               CP-02-CR-01222-2014

 ANJOHNITO WIT TFT




                                             OPINION

RANGOS, J.                                                                     January 27, 2021



        On February 2, 2016, a jury convicted Appellant, Anjohnito Willet, of one count of Criminal

Attempt-Homicide, three counts of Aggravated Assault, one count of Possession of a Firearm by a

Minor, and four counts of Recklessly Endangering Another Person ("REAP").1 On May 4, 2016, this

Court sentenced Appellant to an aggregate term of incarceration of twelve to thirty years with two

years of probation consecutive to confinement. The Superior Court of Pennsylvania affirmed the

judgment of sentence on January 30, 2018. Next, Appellant filed a pro se PCRA Petition on January

29, 2019. Appointed counsel filed a Turner/ Finley "no merit" letter, and on July 31, 2019, this Court

dismissed the PCRA Petition. Appellant filed a Notice of Appeal on August 16, 2019 and a Concise

Statement of Errors Complained of on Appeal on September 9, 2019.

        In this Court's October 17, 2019 Opinion, this Court requested the case be remanded to

address issues raisedpro se after appointed counsel filed a Turner/ Finley letter. On June 9, 2020, the

Superior Court of Pennsylvania remanded and instructed counsel to address the issues raised pro se.




1 18 Pa.C.S. §§ 901(a), 2702(a) (1), 6110.1(a), 2705, respectively. Appellant was found not guilty on
two other counts of Criminal Attempt-Homicide.


                                                   2
Counsel filed a second Turner/ Finley on September21, 2020. This Court dismissed the PCRA petition

on October 20, 2020. Appellant filed a Notice of Appeal on November 20, 2020 and a Concise

Statement on December 10, 2020.



                           ERRORS COMPLAINED OF ON APPEAL

        Appellant alleges four errors on appeal. Appellant alleges that pre-trial counsel was ineffective

for failing to file a habeas corpus motion. Appellant next alleges that trial counsel was ineffective for

failing to introduce exculpatory evidence and failing to file a motion to suppress a statement by the

witness Tyron Harris.      Appellant alleges PCRA counsel was ineffective for failing to amend

Appellant's initial PCRA petition to include issues of ineffectiveness listed above. Lastly, Appellant

alleges that this Court erred in dismissing the PCRA petition and permitting appointed counsel to

withdraw when pre-trial counsel was ineffective. (Statement of Errors to be Raised on Appeal, p. 1-

2)



                                SUMMARY OF THE EVIDENCE

        For a summary of the facts and procedural history, see Commonwealth v. Willa, 1288 WDA 2016

(Pa. Super. June 9, 2020), at 1-4.




                                           DISCUSSION

       Appellant asserts his counsel provided ineffective assistance of counsel in numerous instances.

Counsel is presumed to be effective and "the burden of demonstrating ineffectiveness rests on

[A]ppellant." Commonwealth v. Rivera,10 A.3d 1276, 1279 (Pa. Super. 2010). To meet this burden,

Appellant must, by a preponderance of evidence, plead and prove that:

       (1) His underlying claim is of arguable merit; (2) the particular course of conduct
       pursued by counsel did not have some reasonable basis designed to effectuate his


                                                   3
        interests; and (3) but for counsel's ineffectiveness, there is a reasonable probability that
        the outcome of the challenged proceedings would have been different.

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003).

        Appellant alleges that pre-trial counsel was ineffective because he failed to file a habeas coOus

motion to argue that the Commonwealth failed to establish a prima facia case against Appellant.

Appellant alleges the evidenced presented at the preliminary hearing violated "Defendant's Sixth

Amendment-Confrontation Clause". (Concise Statement at 1, emphasis in original). The Superior

Court addressed this issue in its June 9, 2020 Opinion.

               We additionally observe that Pa.R.Crim.P. 542(E), applicable to preliminary
        hearings, provides that

                [h]earsay[,] as provided by law[,] shall be considered by the issuing
                authority in determining whether a primafacia case has been established.
                Hearsay evidence shall be sufficient to establish any element of an
                offense, including, but not limited to, those requiring proof of the
                ownership of, non-permitted use of, damage to, or value of property.
                Pa.R.Crim.P. 542(E). McClelland, 165 A.3d 19 (Pa. Super. 2017),
                appealgranted179 A.3d 2 (Pa. 2018), this Court concluded that due
                process rights were not violated by a preliminary hearing at which only
                hearsay evidence was presented. Id. at 32. Thus, Willet is not entitled
                to relief on this basis as well. See id.

Commonwealth v. Willet, 1276 WDA 2019 at 6-7.2 Since the underlying claim lacks arguable merit,

Appellant's first claim of ineffectiveness fails.

        Next, Appellant alleges trial counsel was ineffective for failing to file a motion to suppress

statements made by Tyron Harris, and for failing to introduce prior to trial exculpatory evidence in

the form of a recantation letter. The Superior Court summarized Harris' statements.

               Harris told police that he and Appellant lived next door to each other in the
        duplex. Lewis had been living with Harris. Harris told police that he and Appellant
        walked through the streets toward Brashear High School around dismissal time on the


'This Court notes that Appellant's claim would also fail on a merits-based analysis as the Superior
Court of Pennsylvania "discern[ed] no abuse of discretion in [this Court's] rejecting Appellant's
weight of the evidence claim." Commonwealth v. Willa, 1288 WDA 2016 at 9.


                                                    4
        day of the incident and that he witnessedAppellant fire shots towards students. Lewis
        told police that, after the shooting, Appellant and Harris asked him to dispose of a gun
        and bullet magazine wrapped in a towel. Lewis told police that he put the gun and
        magazine into a book bag and took it to his great grandmother's house. At trial,
        however, Harris and Lewis recanted their statements to police.

Commonwealth v. Willa, 1288 WDA 2016 (Pa. Super. Jan. 30, 2018), at 2. Appellant incorrectly asserts

that a statement that has been recanted is inadmissible.

        [T]he prior inconsistent statements of witnesses—who have testified at trial and were
        subject to cross-examination so that the finder-of-fact could hear the witnesses'
        explanations for making the out-of-court statements, and for their trial recantation—
        [may be considered] as sufficient evidence upon which a criminal conviction may
        properly rest if the finder-of-fact could, under the evidentiary circumstances of the
        case, reasonably credit those statements over the witness's in-court recantations.

Commonwealth v. Brown, 52 A.3d 1139, 1168 (Pa. 2012). Since the statement Appellant seeks to

suppress is admissible, Appellant's underlying claim lacks merit and counsel was not ineffective in

failing to file a meritless motion.

        Harris' proposed recantation letter merely corroborated the witness' recantation at trial

Despite Harris' recantations at trial and in the proposed recantation letter, Harris' and Lewis'

statements to the police were corroborated by substantial evidence produced at trial, including the

gun, which was found exactly where Lewis had indicated, gunshot residue on both of Appellant's

hands, and bullets which matched the caliber of the gun in Appellant's residence. Against this

substantial evidence presented at trial, any further recantations from Harris would be duplicative and

highly unlikely to change the jury's verdict. Appellant, therefore, suffered no prejudice and the claim

is without merit.

        Since the above claims are without merit, counsel did not err in failing to raise them in the

amended PCRA petition. Commonwealth v. Smith, 650 A.2d 863, 866 (Pa. 1994). Further, this Court

did not err in dismissing a PCRA petition which was devoid of meritorious claims. Pa.R.Crim.P. 907.




                                                   5
                                        CONCLUSION

      For all of the above reasons, no reversible error occurred and the findings and rulings of this

Court should be AFFIRMED.



                                             BY THE COURT:



                                                                                            J.
                                             JIL/ti E. RANGOS
                                               if
                                  CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of this OPINION was mailed

to the following individuals by first class mail, postage prepaid on January 27, 2021.



                                        Ahjohnito Willet
                                        MN 2045
                                        SCI Pine Grove
                                        191 Fyock Road
                                        Indiana, PA 15701


                                        Michael Streily
                                        Office of the District Attorney
                                        401 County Courthouse
                                        436 Grant Street
                                        Pittsburgh, PA 15219




                                                       . Robert .n, Law clerk for Jill E. Rangos




                                                  7